DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/28/2020 has been entered and considered by the examiner.
Consideration of References/Prior Arts
For Applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims.  See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 5-7, 10, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ihara et al (U.S Pub: 20180004684) (Herein “Ihara”) in view of Ko et al (U.S Pub: 20150326704) (Herein “Ko”) and further in view of Ahn et al (U.S Pub: 20100306798) (Herein “Ahn”).
As of Claim 1, Ihara teaches (Figs. 1-3) a first electronic device (fig. 1, sink device 100, para. [0058]) comprising:
a communication module (fig. 2, communication unit 110, para. [0071]);
a touch screen (fig. 2, touch panel 160, para. [0081]); and
a processor (fig. 2, CPU 130, para. [0075]) configured to:
receive (fig. 1, receiving image from the source device 210, para. [0046] [0058]), from a second electronic device (fig. 1, source device 210, para. [0058]) to the first electronic device (fig. 1, sink device 100, para. [0058]), first data (i.e. image data from the source device 210, para. [0057] [0058]) indicating the second electronic device (fig. 1, the source device 210, para. [0046] [0057]) through the communication module (fig. 2, communication unit 110, para. [0071]), and 
display second data (fig. 1, displays second data image 32 on the sink device/display unit 100/160, para. [0056] [0058]) corresponding to at least some of the first data (i.e. image data from the source device 210, para. [0057] [0058]) in a first area (i.e. entire area of the display unit 160) of the touch screen (fig. 2, touch panel 160, para. [0081]), 

but Ihara does not disclose receive, from a second electronic device registered to the first electronic device, first data indicating the second electronic device through the communication module, identify a continuous movement of a hover input to the touch screen by the second electronic device, and in respond to the continuous movement of the hover input to the touch screen by the second electronic device, display second data corresponding to at least some of the first data in a first area of the touch screen, wherein the first area is an area detected by the continuous movement among an entire area of the touch screen.
 	However, Ko teaches (Figs. 9-14) receive (figs. 9, 13, receiving data/identification information, para. [0097] [0154] [0163] [0164]), from a second electronic device (figs. 9, 13, mobile terminal device 10, para. [0097] [0154]) registered (i.e. registering device, para. [0097] [0154]) to the first electronic device (figs. 9, 13, electronic device (refrigerator) 50, para. [0097] [0154]), first data (i.e. not shown, xxx refrigerator UI (unit interface), para. [0163]-[0165) indicating the second electronic device (figs. 9, 13, mobile terminal device 10, para. [0097] [0154]) through the communication module (figs. 1, 9, 13, communication module 110/112, para. [0112] [0113].

    PNG
    media_image1.png
    563
    745
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    317
    552
    media_image2.png
    Greyscale

	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the first and second electronic devices of Ihara with Ko to provide the first mobile terminal to registered/paired/mapped to the second electronic device (e.g. refrigerator/TV) so that the second electronic device recognized the first mobile terminal device and allow the first mobile terminal device to control the second electronic device [0161].
Ihara and Ko do not disclose identify a continuous movement of a hover input to the touch screen by the second electronic device, and in respond to the continuous movement of the hover input to the touch screen by the second electronic device, display second data corresponding to at least some of the first data in a first area of the touch screen, wherein the first area is an area detected by the continuous movement among an entire area of the touch screen.
	However, Ahn teaches (Figs. 1, 3A/3B) identify a continuous movement (fig. 3B, detecting arrow data 302 moving, para. [0077]) of a hover input (fig. 3B, remote control 301, para. [0077]) to the touch screen (i.e. 180 display touch screen, para. [0058]) by the second electronic device (fig. 3B, remote control 301, para. [0077]), and 

wherein the first area (i.e. the entire display area, para. [0058]) is an area detected by the continuous movement (fig. 3B, arrow data 302 moving, para. [0077]) among an entire area (i.e. the entire display area, para. [0058]) of the touch screen (i.e. 180 display touch screen, para. [0058]).

    PNG
    media_image3.png
    613
    883
    media_image3.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the first and second electronic devices of Ihara and Ko with Ahn to provide the second electronic device transmit signal to the first electronic device to continuously moves data arrow on the first electronic 
As of Claim 5, Ihara, Ko, and Ahn teach the first electronic device of claim 1, but Ihara further teach (Figs. 1-3) wherein the processor (fig. 2, CPU 130, para. [0075]) is configured to receive a touch input (fig. 2, detecting finger) to the touch screen (fig. 2, touch display panel 160, para. [0081]), corresponding to a movement of the second electronic device (fig. 2, movement of the user devices such as 200/210, para. [0076]), and display the second data (fig. 1, display image data of people, mountains, dog, display on the sink device (32), para. [0058]) in the first area (i.e. right side display region of the sink device display panel, [0058]) corresponding to the touch input (i.e. detecting finger, para. [0081]).
As of Claim 6, Ihara, Ko, and Ahn teach the first electronic device of claim 1, but Ihara further teach (Figs. 1-3) further comprising a memory (fig. 2, storage memory 140, para. 0079]), wherein the processor (fig. 2, CPU 130, para. [0075]) is configured to obtain the second data (fig. 1, display image data of people, mountains, dog, display on the sink device (32), para. [0058]) stored in the memory (fig. 2, storage memory 140, para. 0079]) in response to the first data (i.e. right side display region of the sink device display panel, [0058]) received from the first electronic device (fig. 1, sink device 100, para. [0070]).
As of Claim 7, Ihara, Ko, and Ahn teach the first electronic device of claim 1, but Ihara further teach (Figs. 1-3) wherein the processor (fig. 2, CPU 130, para. [0075]) is configured to receive the second data (fig. 1, display image data of people, mountains, 
As of Claim 10, Ihara teaches (Figs. 1-3) a method of operating a first electronic device (fig. 1, sink device 100, para. [0058]), the method comprising:
receiving (fig. 1, receiving image from the source device 210, para. [0046] [0058]) first data (i.e. image data from the source device 210, para. [0057] [0058]) indicating a second electronic device (fig. 1, source device 210, para. [0058]) to the first electronic device (fig. 1, sink device 100, para. [0058]) from the second electronic device (fig. 1, source device 210, para. [0058]); and 
displaying second data (fig. 1, displays second data image 32 on the sink device/display unit 100/160, para. [0056] [0058]) corresponding to at least some of the first data (i.e. image data from the source device 210, para. [0057] [0058]) in a first area (i.e. entire area of the display unit 160) of the touch screen (fig. 2, touch panel 160, para. [0081]),
wherein the first area is an area (fig. 1, entire area of the display unit 160) detected by the among an entire area (i.e. display unit 160) of the touch screen (fig. 2, touch panel 160, para. [0081]).
but Ihara does not disclose receiving data indicating a second electronic device registered to the first electronic device from the second electronic device; identifying a continuous movement of a hover input to a touch screen of the first electronic device by the second electronic device; and in response to the 
	However, Ko teaches (Figs. 9-14) receiving data (figs. 9, 13, receiving data/identification information, para. [0097] [0154] [0163] [0164]) indicating a second electronic device (figs. 9, 13, mobile terminal device 10, para. [0097] [0154]) registered (i.e. registering device, para. [0097] [0154]) to the first electronic device (figs. 9, 13, electronic device (refrigerator) 50, para. [0097] [0154]) from the second electronic device (figs. 9, 13, mobile terminal device 10, para. [0097] [0154]).

    PNG
    media_image1.png
    563
    745
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    317
    552
    media_image2.png
    Greyscale

	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the first and second electronic devices of Ihara with Ko to provide the first mobile terminal to registered/paired/mapped to the second electronic device (e.g. refrigerator/TV) so that the second electronic device recognized the first mobile terminal device and allow the first mobile terminal device to control the second electronic device [0161].

	However, Ahn teaches (Figs. 1, 3A/3B) identifying a continuous movement (fig. 3B, detecting arrow data 302 moving, para. [0077]) of a hover input (fig. 3B, remote control 301, para. [0077]) to the touch screen (i.e. 180 display touch screen, para. [0058]) of the first electronic device (i.e. 180 display touch screen, para. [0058]) by the second electronic device (fig. 3B, remote control 301, para. [0077]), and 
in respond to the continuous movement (fig. 3B, arrow data 302 moving, para. [0077]) of the hover input (fig. 3B, remote control 301, para. [0077]) to the touch screen (i.e. 180 display touch screen, para. [0058]) by the second electronic device (fig. 3B, remote control 301, para. [0077]), display second data (i.e. display arrow data 302 moving to the left direction for example, para. [0077]) corresponding to at least some of the first data (i.e. previous arrow data position before arrow moves, para. [0077]) in a first area (i.e. the entire display area, para. [0058]) of the touch screen (i.e. 180 display touch screen, para. [0058]),
wherein the first area (i.e. the entire display area, para. [0058]) is an area detected by the continuous movement (fig. 3B, arrow data 302 moving, para. [0077]) 

    PNG
    media_image3.png
    613
    883
    media_image3.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the first and second electronic devices of Ihara and Ko with Ahn to provide the second electronic device transmit signal to the first electronic device to continuously moves data arrow on the first electronic device touch display screen for example continuously moves arrow to the left in response to the movement of the second electronic device on the entire area of the touch display screen [0074]-[0076].
As of Claim 14, Ihara, Ko, and Ahn teach the method of claim 10, but Ihara further teach (Figs. 1-3) wherein the displaying of the second data (fig. 1, display image data of people, mountains, dog, display on the sink device (32), para. [0058]) comprises:
receiving a touch input (fig. 2, detecting finger) to the touch screen (fig. 2, touch display panel 160, para. [0081]), corresponding to a movement of the second 
displaying the second data (fig. 1, display image data of people, mountains, dog, display on the sink device (32), para. [0058]) in the first area (i.e. right side display region of the sink device display panel, [0058]) corresponding to the touch input (i.e. detecting finger, para. [0081]).
As of Claim 15, Ihara, Ko, and Ahn teach the method of claim 10, but Ihara further teach (Figs. 1-3) wherein the displaying of the second data (fig. 1, display image data of people, mountains, dog, display on the sink device (32), para. [0058]) comprises obtaining the second data (fig. 1, display image data of people, mountains, dog, display on the sink device (32), para. [0058]) stored in a memory (fig. 2, storage memory 140, para. 0079]) of the first electronic device (fig. 1, sink device 100, para. [0070]) in response to the first data (i.e. right side display region of the sink device display panel, [0058]) received from the first electronic device (fig. 1, sink device 100, para. [0070]).
Claims 2, 4, 8-9, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ihara et al (U.S Pub: 20180004684) (Herein “Ihara”) in view of Ko et al (U.S Pub: 20150326704) (Herein “Ko”) in view of Ahn et al (U.S Pub: 20100306798) (Herein “Ahn”) and further in view of Bae et al (U.S Pub: 20170277902) (Herein “Bae”).
As of Claims 2 and 11, Ihara, Ko, and Ahn teach the first electronic device of claim 1, the method of claim 10, but Ihara, Ko, and Ahn silent whether wherein the processor is configured to set a plurality of areas corresponding to a plurality of 
However, Bae teaches (Figs. 1-2, 4, 10c, 10d) wherein the processor (fig. 4, CPU controller 580, para. [0151]) is configured to set a plurality of areas (figs. 10a/10b/10c, divided areas of 1060, 1070, 1080, para. [0233]) corresponding to a plurality of electronic devices (figs. 10a/10b/10c, 1010, para. [0217]) on the touch screen (fig. 4, touchpad 530, para. [0129]), and set a reference area (i.e. display areas of 1060, 1070, 1080, para. [0233]) for displaying the second data (figs. 10a/10b/10c, display images of a woman with kid, a man with kid and car, para. [0229]-[0232]) related to the second electronic device (figs. 10a/10b/10c, TX1, para. [0229]) among the plurality of areas (i.e. divided areas of 1060, 1070, 1080, para. [0233]).

    PNG
    media_image4.png
    343
    503
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    347
    631
    media_image5.png
    Greyscale

	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the first and second electronic devices of Ihara, Ko, and Ahn with Bae to provide entering a content sharing mode capable of sharing content with a second electronic device and determining the authority to decide a display layout, with respect to the second electronic device.  The transmitting display layout information to the second electronic device upon determining that the second electronic device has the authority to decide the display layout and 
	As of Claim 4, Ihara teaches the first electronic device of claim 2, but Ihara does not disclose wherein the processor is configured to determine whether the second electronic device has been registered based on the first data, and activate the reference area of the touch screen according to a result of the determination.
	However, Ko teaches (Figs. 1-10) wherein the processor (fig. 4, controller 180 processing data, para. [0108]) is configured to determine whether the second electronic device (figs. 9, 13, mobile terminal device 10, para. [0097] [0154]) has been registered (i.e. registering device, para. [0097] [0154]) based on the first data (i.e. not shown, xxx refrigerator UI (unit interface), para. [0163]-[0165).

    PNG
    media_image1.png
    563
    745
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    317
    552
    media_image2.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the first and second electronic devices of Ihara with Ko to provide the first mobile terminal to registered/paired/mapped to the second electronic device (e.g. refrigerator/TV) so that the second electronic 
Ihara, Ko, and Ahn do not disclose wherein the processor is configured to determine whether the second electronic device has been based on the first data, and activate the reference area of the touch screen according to a result of the determination.
	However, Bae teaches (Figs. 1-2, 4, 10c, 10d) wherein the processor (fig. 4, CPU controller 580, para. [0151]) is configured to determine whether the second electronic device (figs. 10a/10b/10c, RX2 receiving image data, para. [0231]) has been based on the first data (figs. 10a/10b/10c, image data transmitted from TX1, para. [0230]), and activate the reference area (figs. 10a/10b/10c, display image inside the divided area, para. [0231] [0233]) of the touch screen (fig. 4, touchpad 530, para. [0129]) according to a result of the determination (figs. 10a/10b/10c, display layout determination, para. [0231]).

    PNG
    media_image4.png
    343
    503
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    347
    631
    media_image5.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the first and second electronic devices of Ihara, Ko, and Ahn with Bae to provide entering a content sharing mode capable of sharing content with a second electronic device and determining the 
As of Claim 8, Ihara teaches (Figs. 1-3) the first electronic device of claim 1, wherein the processor (fig. 2, CPU 130, para. [0075]) is configured to receive (fig. 1, receiving image from the source device 210, para. [0046] [0058]).
but Ihara does not disclose from a third electronic device registered to the first electronic device, third data indicating the third electronic device through the communication module, and display fourth data corresponding to the third data in a second area of the touch screen, corresponding to a movement of the third electronic device with respect to the touch screen, in response to the movement of the third electronic device.
	However, Ko teaches (Figs. 1-10) wherein the processor (fig. 4, controller 180 processing data, para. [0108]) is configured to receive (figs. 9, 13, receiving data/identification information, para. [0097] [0154] [0163] [0164]), from an electronic device (figs. 9, 13, mobile terminal device 10, para. [0097] [0154]) registered (i.e. registering device, para. [0097] [0154]) to the first electronic device (figs. 9, 13, electronic device (refrigerator) 50, para. [0097] [0154]).

    PNG
    media_image1.png
    563
    745
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    317
    552
    media_image2.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the first and second electronic devices of Ihara with Ko to provide the first mobile terminal to registered/paired/mapped to the second electronic device (e.g. refrigerator/TV) so that the second electronic device recognized the first mobile terminal device and allow the first mobile terminal device to control the second electronic device [0161].
Ihara and Ko do not explicitly disclose wherein the processor is configured to receive, from a third data indicating the third electronic device through the communication module, and display fourth data corresponding to the third data in a second area of the touch screen, corresponding to a movement of the third electronic device with respect to the touch screen, in response to the movement of the third electronic device.
	However, Ahn teaches (Figs. 1, 3A, 3B) corresponding to a movement (fig. 3B, detecting arrow data 302 moving, para. [0077]) of the second electronic device (fig. 3B, remote control 301, para. [0077]) with respect to the touch screen (i.e. 180 display touch screen, para. [0058]), in response to the movement (fig. 3B, detecting arrow data 302 

    PNG
    media_image3.png
    613
    883
    media_image3.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the first and second electronic devices of Ihara and Ko with Ahn to provide the second electronic device transmit signal to the first electronic device to continuously moves data arrow on the first electronic device touch display screen for example continuously moves arrow to the left in response to the movement of the second electronic device on the entire area of the touch display screen [0074]-[0076].
Ihara, Ko, and Ahn do not explicitly disclose wherein the processor is configured to receive, from a third data indicating the third electronic device through the communication module, and display fourth data corresponding to the third data in a second area of the touch screen.
However, Bae teaches (Figs. 1-2, 4, 10c, 10d) wherein the processor (fig. 4, CPU controller 580, para. [0151]) is configured to receive (figs. 10a/10b/10c, receiving image data, para. [0231]), from a third data (figs. 10a/10b/10c, image data from device 3 

    PNG
    media_image4.png
    343
    503
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    347
    631
    media_image5.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the first and second electronic devices of Ihara, Ko, and Ahn with Bae to provide entering a content sharing mode capable of sharing content with a second electronic device and determining the authority to decide a display layout, with respect to the second electronic device.  The transmitting display layout information to the second electronic device upon determining that the second electronic device has the authority to decide the display layout and receiving from the second electronic device, display layout determination information including information on output positions of content shared with the first and second electronic devices [0007].
As of Claim 9, Ihara, Ko, and Ahn teach the first electronic device of claim 8, but Ihara and Ko do not teach wherein the processor is configured to delete the second data displayed in the first area, and display the fourth data in the second area.
However, Bae teaches (Figs. 1-2, 4, 10c, 10d) wherein the processor (fig. 4, CPU controller 580, para. [0151]) is configured to delete (figs. 10a/10b/10c, delete 1041, para. [0228]) the second data (i.e. data set to display in RX2 display area, para. [0288]-[0232]) displayed in the first area (figs. 10a/10b/10c, area 1060, para. [0288]-[0232]), and display the fourth data (e.g. image LG logo in divided display area 1080, para. [0229]-[0233]) in the second area (figs. 10a/10b/10c, divided areas of 1060, 1070, 1080, para. [0233]).
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the first and second electronic devices of Ihara, Ko, and Ahn with Bae to provide the electronic device to delete a selection content assigned to display layout so that the user controls the display image of the electronic device [0228]).
As of Claim 13, Ihara teaches the method of claim 11, but Ihara does not disclose wherein the receiving of the first data comprises determining whether the second electronic device has been registered based on the first data, and activating the reference area of the touch screen according to a result of the determination.
However, Ko teaches (Figs. 1-10) wherein the receiving of the first data (figs. 9, 13, receiving data/identification information, para. [0097] [0154] [0163] [0164]) comprises determining whether the second electronic device (figs. 9, 13, mobile terminal device 10, para. [0097] [0154]) has been registered (i.e. registering device, 

    PNG
    media_image1.png
    563
    745
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    317
    552
    media_image2.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the first and second electronic devices of Ihara with Ko to provide the first mobile terminal to registered/paired/mapped to the second electronic device (e.g. refrigerator/TV) so that the second electronic device recognized the first mobile terminal device and allow the first mobile terminal device to control the second electronic device [0161].
Claims 3, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ihara et al (U.S Pub: 20180004684) (Herein “Ihara”) in view of Ko et al (U.S Pub: 20150326704) (Herein “Ko”) in view of Ahn et al (U.S Pub: 20100306798) (Herein “Ahn”) in view of Bae et al (U.S Pub: 20170277902) (Herein “Bae”) and further in view of Bathiche et al (U.S Pub: 20100317332) (Herein “Bathiche”).
As of Claim 3, Ihara teaches (Figs. 1-3) the first electronic device (fig. 1, sink device 100, para. [0058]) of claim 2, wherein the processor (fig. 2, CPU 130, para. [0075]) is configured to display second data (fig. 1, displays second data image 32 on 
display the second data (fig. 1, displays second data image 32 on the sink device/display unit 100/160, para. [0056] [0058]) in at least a part of the display area (fig. 1, display image in the display region 32, para. [0058]).
but Ihara and Ko do not disclose wherein the processor is configured to compare the reference area with the first area corresponding to a movement of the second electronic device, and display the second data in at least a part of the reference area according to a result of the comparison.
However, Ahn teaches (Figs. 1, 3A, 3B) corresponding to a movement (fig. 3B, detecting arrow data 302 moving, para. [0077]) of the second electronic device (fig. 3B, remote control 301, para. [0077]).

    PNG
    media_image3.png
    613
    883
    media_image3.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the first and second electronic devices of Ihara and Ko with Ahn to provide the second electronic device transmit signal to the  first electronic device to move arrow on the first electronic device touch display 
Ihara, Ko, Ahn, and Bae do not disclose wherein the processor is configured to compare the reference area with the first area corresponding to the second electronic device, and display the second data in at least a part of the reference area according to a result of the comparison.
However, Bathiche teaches (Figs. 2f, 4c, 7a, 9a) wherein the processor (fig. 9a, one or more processors 912, para. [0112]) is configured to compare (fig. 2f, compare function 216 of the mobile device, [0064]) the reference area (i.e. reference image data, para. [0083]) with the first area (fig. 4a, image data on the electronic appliances, para. [0083]) corresponding to the second electronic device (i.e. mobile device 100), and display the second data (fig. 7a, image display on the display panel 104, para. [0088]) in at least a part of the reference area (fig. 7a, display panel 104, para. [0088]) according to a result of the comparison (i.e. comparison match, para. [0089]).
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the first and second electronic devices of Ihara, Ko, Ahn, and Bae with Bathiche to provide the processor configures the mobile device to control an electronic appliance. Specifically, the processor captures a first image of the electronic appliance using the image sensor at a first time, stores first data in the memory based on the first image, and captures a second image of the electronic appliance using the image sensor at a second time.  The processor also provides second data based on the second image, determines if the first data matches 
As of Claim 12, Ihara teaches (Figs. 1-3) the method of claim 11, wherein the displaying of the second data (fig. 1, displays second data image 32 on the sink device/display unit 100/160, para. [0056] [0058]), and
displaying the second data (fig. 1, displays second data image 32 on the sink device/display unit 100/160, para. [0056] [0058]) in at least a part of the display area (fig. 1, display image in the display region 32, para. [0058]).
but Ihara and Ko do not disclose comparing the reference area with the first area corresponding to a movement of the second electronic device, and displaying the second data in at least a part of the reference area according to a result of the comparison.
	However, Ahn teaches (Figs. 1, 3A, 3B) corresponding to a movement (fig. 3B, detecting arrow data 302 moving, para. [0077]) of the second electronic device (fig. 3B, remote control 301, para. [0077]).

    PNG
    media_image3.png
    613
    883
    media_image3.png
    Greyscale


Ihara, Ko, Ahn, and Bae do not disclose compare the reference area with the first area corresponding to the second electronic device, and display the second data in at least a part of the reference area according to a result of the comparison.
However, Bathiche teaches (Figs. 2f, 4c, 7a, 9a) compare (fig. 2f, compare function 216 of the mobile device, [0064]) the reference area (i.e. reference image data, para. [0083]) with the first area (fig. 4a, image data on the electronic appliances, para. [0083]) corresponding to the second electronic device (i.e. mobile device 100), and display the second data (fig. 7a, image display on the display panel 104, para. [0088]) in at least a part of the reference area (fig. 7a, display panel 104, para. [0088]) according to a result of the comparison (i.e. comparison match, para. [0089]).
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the first and second electronic devices of Ihara, Ko, Ahn, and Bae with Bathiche to provide the processor configures the mobile device to control an electronic appliance. Specifically, the processor captures a first image of the electronic appliance using the image sensor at a first time, stores first data in the memory based on the first image, and captures a second image of the electronic appliance using the image sensor at a second time.  The processor also .
Response to Arguments
Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive.
The Applicant argued that Ihara, Ko, and Ahn fail to teach, suggest, and/or disclose “…displaying the second data in a first region corresponding to a continuous movement of a touch input or a hovering input by the second electronic device on the touch screen of the first electronic device, identifying a continuous movement of a touch input or a hover input to a touch screen of the first electronic device by the second electronic device, in response to the continuous movement of the touch input or the hover input to the touch screen by the second electronic device, wherein the first area is an area detected by the continuous movement among an entire area of the touch screen…”
However, the Examiner respectfully disagrees with the Applicant assertions.  According to the newly amended claims, Ihara teaches a communication module, a touch screen, and a processor for processing data information.  In addition, Ihara teaches the first electronic device (display panel 160 or sink device 100) that receiving first data image data (image in the display unit 211) through the wireless or WI-FI communication signal.  The second display data (32) displays on the display panel of the first electronic device (display panel 160 or sink device 100) that corresponding to 
	Ko teaches the first electronic device (for example, a refrigerator).  The user can registered his/her second electronic device (mobile terminal) to the first electronic device (refrigerator) and sending data information from the second electronic device (mobile terminal) to the first electronic device (refrigerator).  The user can control the refrigerator through the mobile terminal by using the wireless or WI-FI communication signal as shown in figures 9 and 13.
	Ahn teaches a first electronic device (display panel) and the second electronic device (mobile terminal or hover input terminal).  The display panel identifies a continuous movement of the second data arrow on the display panel by the second electronic device (mobile terminal or hover input terminal).  The first area of the display panel is the entire area of the display panel, the second data arrow can continuously move along in the entire area of the display panel by the movement of the hover input terminal) as shown in figure 3B.
	The Examiner interpreted a hover input terminal as a second electronic device identifies a first data arrow and a second data arrow continuously movement along the entire area of the display panel that in response of the movement of the hover input terminal, wherein the display panel displays image in the entire area of the display panel.  
Furthermore, the Applicant argued that “…displaying the second data in a first region…”  However, nowhere in the claim limitations claiming region on the display panel on the first electronic device.

	The Examiner noticing that the Applicant tried to claim the invention of figures 11A-11E show that the first electronic device with mounted display panel on the front of refrigerator that divided into the plurality of display areas, sections, or regions.  The data displays on the first region or area or section can be continuously moving to the second region or area or section of the divided display panel.  Therefore, the Examiner suggesting the Applicant to amend the independent claims in details to include the method/concept of figures 11A-11E to overcome the prior arts of Ihara, Ko, and Ahn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	   
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S NOKHAM whose telephone number is (571)270-3853.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2627